
	
		I
		112th CONGRESS
		2d Session
		H. R. 5174
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on C12-18
		  alkenes, polymers (TPX) with 4-methyl-1-pentene.
	
	
		1.C12-18 alkenes, polymers
			 (TPX) with 4-methyl-1-pentene
			(a)In
			 generalHeading 9902.24.14 of
			 the Harmonized Tariff Schedule of the United States (relating to C12-18
			 alkenes, polymers (TPX) with 4-methyl-1-pentene) is amended by striking the
			 date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
